March 13, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            AHMAD PEYRAVI, Appellant

NO. 14-10-01083-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the appeal
DISMISSED in accordance with its opinion, and that this decision be certified below for
observance.